Title: To George Washington from Major Apollos Morris, 28 January 1777
From: Morris, Apollos
To: Washington, George



Sir
Bromley Mills [N.J.] Jany 28th 1777

The herewith inclos’d, is the letter promis’d. A Disorder which made it as improper to send any thing under my hand as to go myself, hinderd my transmitting it on the day of its date. A Cold the Consequence of the Cure of that disorder detains me here.
To disguise my wish that if terms consistent with freedom were offer’d, you should use that influence, which I am certain you will employ for the good of a people which looks up to you, to bring about a reconciliation & to add to the honours you have already gaind that of restoring friendship to Countrys, whose quarrel is unnatural & Interests will for a Long time be mutual, It would be an Injustice to the confidence with which you honour’d me.
But if your better judgment should think this impossible will it not be right to make some offer to Brittain, (beside a mutualy beneficial commerce) in lieu of her claims, suppose of taking some part of the national debt when this country shall be able.
To part with her because she is burden’d with all mankind appear ungenerous, when part of that burden was incontestibly incurr’d in the defence of this Country, & of which its people are likely to injoy the everlasting benefit, for no people in the world have so fair an Inheritance.

’Tis Glorious to guard against slavery & Corruption, & there is a Grandeur in the design of emancipating this vast continent. But ’tis Submitted to you if it would not be worthy the cause of Liberty & to the honour of the Colonys to have their proceedings founded not only on the oppressive attempts of the British Gouvernment but on their own justice & even Generosity. I am with all respect your Excellencys most humble & obedt servant

Apollos Morris


Please to signify by the bearer whether you approve of sending the letters, least I should not be in proper condition to go on for a day or two.

